J-S13043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VICTOR MANUEL ORTIZ, JR.                   :
                                               :
                       Appellant               :   No. 1690 MDA 2019

           Appeal from the PCRA Order Entered September 16, 2019
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0000464-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VICTOR MANUEL ORTIZ, JR.                   :
                                               :
                       Appellant               :   No. 1691 MDA 2019

           Appeal from the PCRA Order Entered September 16, 2019
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0000873-2017


BEFORE: STABILE, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED MARCH 27, 2020

        Victor Manuel Ortiz, Jr. (Ortiz) appeals the order of the Court of Common

Pleas of Adams County (PCRA court) denying his petition filed pursuant to the

Postconviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Counsel for Ortiz

has petitioned to withdraw from representation and has filed a Turner/Finley

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S13043-20


no-merit letter.1 We affirm the PCRA court’s order and grant counsel’s request

to withdraw.

       In the above-captioned and consolidated cases, CP-01-CR-0000464-

2017 and CP-01-CR-0000873-2017, Ortiz was charged with 41 counts of

unlawful dissemination of an intimate image (18 Pa.C.S. § 3131A); one count

of intimidation of a witness (18 Pa.C.S. § 2709(a)(7); and three counts of

attempted unlawful dissemination of an intimate image (18 Pa.C.S. § 3131A

and 18 Pa.C.S. § 901(a)). The charges were based on allegations that Ortiz

shared an intimate photo of his ex-girlfriend using his Facebook account and

then threatened potential witnesses.

       On April 2, 2018, Ortiz accepted a negotiated plea agreement, pleading

nolo contendere to two counts of unlawful dissemination of an intimate image

and one count of intimidation of a witness.          As to the two unlawful

dissemination counts, Ortiz received concurrent terms of partial confinement

lasting from 9-23 months, followed by a consecutive five-year term of

probation on the witness intimidation count.       The transcript of the plea

colloquy indicates that Ortiz was aware of the nature of the offenses, his right

to go to trial, and the consequences of his plea.        See Plea Transcript,

4/2/2018, at 3-7. The trial court found that there was a factual basis for the



____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988).


                                           -2-
J-S13043-20


plea, and that Ortiz made his plea knowingly and voluntarily. Id. As part of

the plea agreement, the remaining charges were withdrawn.            Ortiz was

granted parole beginning on June 28, 2018.

      On February 28, 2019, Ortiz filed his first petition for PCRA relief,

arguing that plea counsel deprived him of the ability to review portions of the

prosecution’s evidence, rendering his plea involuntary.     In his petition, he

alleged that he received incomplete discovery in his case two days before trial

was scheduled to begin, and that plea counsel did not timely respond to Ortiz’s

requests to confer about the case prior to entering the plea. PCRA counsel

was appointed to represent Ortiz during the PCRA proceedings.

      On August 19, 2019, the PCRA court held a pre-hearing conference on

Ortiz’s petition.   PCRA counsel indicated that after speaking with Ortiz,

reviewing Ortiz’s petition, and studying the discovery made available to Ortiz

prior to the plea, he found no meritorious PCRA issues.

      A day after the conference, the PCRA court entered its notice of intent

to dismiss the petition, along with an order advising Ortiz that he had 20 days

to respond to the proposed dismissal. See Pa.R.Crim.P. 907(1). The PCRA

court summarized the reasons why it planned to deny Ortiz’s petition:

      Presently before this Court is a PCRA Petition filed on February 28,
      2019.    In this Court’s experience, PCRA counsel is quite
      experienced and extraordinarily thorough in his case preparation
      and review of all cases to identify any cognizant issues. PCRA
      counsel made a diligent review of the extensive discovery that was
      previously made available prior to [Ortiz] entering pleas of no
      contest in each [consolidated] case. At today’s pre-hearing
      conference intended to identify any issues for hearing, PCRA

                                     -3-
J-S13043-20


     counsel represented to the Court that he sees no cognizable issues
     that may be presented to the Court in support of [Ortiz’] claim for
     PCRA relief.

     PCRA counsel discussed in open Court, in [Ortiz’s] presence, the
     significant amount of time he spent reviewing Defendant’s request
     for PCRA relief, including [Ortiz’s] meeting with counsel’s staff
     making counsel’s conference room and audiovisual materials
     available to the [Ortiz] together with a forty-five minute long
     phone conversation between [Ortiz] and PCRA counsel discussing
     whether there are any viable issues in this PCRA matter.

     At the end of their conversation, based upon PCRA counsel’s
     review of the file, and considering the [Ortiz’s] decision to enter
     pleas of no contest with full knowledge of what it meant to enter
     a plea of no contest (i.e., that [Ortiz] was not admitting he
     committed the crime but agreeing that should the matter proceed
     to the scheduled trial the Commonwealth would likely be able to
     meet its burden of proof with the effect being the same and that
     is a conviction for the noted charges for the [Ortiz]), this Court
     sees no avenue by which the [Ortiz] would be entitled to relief on
     claims that plea counsel was ineffective. Even if there were
     shortcomings in the work of plea counsel, it is unlikely that the
     result would have been any different given the significant volume
     of discovery which implicates the [Ortiz] and considering the
     [Ortiz’s] counseled and well considered pleas of nolo contendere.
     It is noted [Ortiz] had ample time to fully consider his plea options
     as proceedings were repeatedly continued to afford [Ortiz] time
     to do so.

     Accordingly, as there are no issues for which [Ortiz] would be
     entitled to PCRA relief, it is this Court’s intention to dismiss the
     PCRA Petition without a hearing.

PCRA Court Notice of Intent to Dismiss, 8/20/2019, at 1-2 (indentions added).

     Ortiz did not file a response to the notice of intent to dismiss, and on

September 16, 2019, the PCRA court entered an order denying his petition

without a hearing. Ortiz timely appealed, and both he and the PCRA court




                                     -4-
J-S13043-20


complied with Pa.R.A.P. 1925. He asserted the following grounds for appellate

relief in his 1925(b) statement:

      1.    A violation of the constitution of Pennsylvania or laws of this
      Commonwealth or the constitution of the United States occurred
      which, in the circumstances of the particular case, so undermined
      the truth determining process that no reliable adjudication of guilt
      or innocence could have taken place.

      2.    Plea counsel provided ineffective assistance of counsel
      which, in the circumstances of the particular case, so undermined
      the truth determining process that no reliable adjudication of guilt
      or innocence could have taken place.

      3.     [Ortiz’s] plea of guilty was unlawfully induced, because the
      circumstances made it likely that the inducement would cause an
      individual to plead guilty.

      4.     Exculpatory evidence that was unavailable at the time of
      trial but has subsequently become available and that evidence
      would have affected the outcome of the trial if it had been
      introduced.

1925(b) Statement of Issues Complained of on Appeal, at 1-2.

      Ortiz’s PCRA counsel then filed a Turner/Finley no-merit letter.

Counsel also moved to withdraw from representation. In such circumstances:

      Counsel petitioning to withdraw from PCRA representation
      must . . . [as Turner and Finley require] . . . review the case
      zealously. Turner/Finley counsel must then submit a “no-merit”
      letter to the trial court, or brief on appeal to this Court, detailing
      the nature and extent of counsel’s diligent review of the case,
      listing the issues which petitioner wants to have reviewed,
      explaining why and how those issues lack merit, and requesting
      permission to withdraw.

      Counsel must also send to the petitioner: (1) a copy of the “no
      merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
      and (3) a statement advising petitioner of the right to proceed pro
      se or by new counsel.


                                      -5-
J-S13043-20


       Where counsel submits a petition and no-merit letter that . . .
       satisfy the technical demands of Turner/Finley, the court – trial
       court or this Court – must then conduct its own review of the
       merits of the case. If the court agrees with counsel that the claims
       are without merit, the court will permit counsel to withdraw and
       deny relief.

Commonwealth v. Walters, 135 A.3d 589, 591 (Pa. Super. 2016) (citation

omitted). If counsel has satisfied the above requirements, then this Court

must conduct its own review of the record and render an independent

judgment as to whether the appeal is without merit. Id. at 591.

       Upon review of PCRA counsel’s motion to withdraw, the issues discussed

in counsel’s no-merit letter, and the record on appeal, we conclude that

counsel has substantially complied with the procedural requirements of

Turner and Finley. PCRA counsel described his own independent review of

the record that led him to the conclusion that there were no meritorious issues

to raise on Ortiz’s behalf. PCRA counsel attached proof that he sent Ortiz the

motion to withdraw, the no-merit letter, and instructions regarding the right

to proceed pro se or with privately retained counsel. Because counsel had

complied with the procedural requirements, we must go on to determine from

our independent review of this case whether the PCRA court correctly denied

the subject PCRA petition.2


____________________________________________


2Ortiz did not file an appellate brief on his own behalf, and the Commonwealth
declined to file an appellate brief in this case.




                                           -6-
J-S13043-20


       All of the claims Ortiz raised in his petition are rooted in a single

allegation of ineffective assistance of plea counsel.3 He asserted that plea

counsel’s failure to adequately consult with him and timely provide discovery

materials induced him to enter his plea in the above-captioned cases,

rendering the plea involuntary and entitling him to withdraw it. Our review of

the record indicates that PCRA counsel was correct in determining that this

issue has no merit.

       “[A] defendant is permitted to withdraw his guilty plea under the PCRA

if ineffective assistance of counsel caused [him] to enter an involuntary plea

of guilty.” Commonwealth v. Kersteter, 877 A.2d 466, 468 (Pa. Super.

2005). “Claims of counsel’s ineffectiveness in connection with a guilty plea

will provide a basis for relief only if the ineffectiveness actually caused an

involuntary or unknowing plea.” Commonwealth v. Brown, 48 A.3d 1275,

1277-78 (Pa. Super. 2012); see also Commonwealth v. Kelley, 136 A.3d

1007, 1012-13 (Pa. Super. 2016).               A petitioner must show prejudice by

establishing “a reasonable probability that, but for counsel’s errors, he would




____________________________________________


3 “When reviewing the denial of a PCRA petition, our standard of review is
limited to examining whether the PCRA court’s determination is supported by
evidence of record and whether it is free of legal error.” Commonwealth v.
Pew, 189 A.3d 486, 488 (Pa. Super. 2018). If a PCRA petition is dismissed
without an evidentiary hearing, the PCRA court’s decision is reviewed for an
abuse of discretion. See Commonwealth v. Blakeney, 108 A.3d 739, 750
(Pa. 2014).

                                           -7-
J-S13043-20


not have pleaded guilty and would have insisted on going to trial.” Hill v.

Lockhart, 474 U.S. 52, 59 (1985).

      “The law presumes counsel has rendered effective assistance.”

Commonwealth v. Postie, 200 A.3d 1015, 1022 (Pa. Super. 2018).

“Success on a claim of ineffective assistance of counsel requires the petitioner

to rebut the presumption that counsel rendered effective assistance and

prove, by a preponderance of the evidence, that (1) the claim has arguable

merit, (2) counsel’s action or inaction was not based upon a reasonable trial

strategy, and (3) petitioner suffered prejudice because of counsel’s act or

omission.”   Commonwealth v. Williams, 141 A.3d 440, 454 (Pa. 2016)

(citation omitted).   “The failure to satisfy any one of the prongs requires

rejection of the petitioner’s claim.” Id. (citation omitted). “[C]ounsel will not

be deemed ineffective for failing to raise a meritless claim.” Commonwealth

v. Miller, 212 A.3d 1114, 1129 (Pa. Super. 2019) (citation omitted).

      The discovery in this case totaled about 1300 pages, most of which

pertained to Facebook records, call logs and witness subpoenas. The nature

of the explicit photo disseminated on Facebook as well as the content of Ortiz’s

communications are evident in those materials.             Although Ortiz has

maintained that his plea counsel was late in providing him with all the

discovery materials needed for a voluntary plea, Ortiz has not identified any

particular piece of evidence or legal advice that would have led to a different

outcome in his case. The record indicates further that prior to entering his


                                      -8-
J-S13043-20


plea, Ortiz had an opportunity to review all the evidence plea counsel

possessed, excluding the intimate photo that was the basis of the unlawful

dissemination charges.

      Nothing in the record suggests that Ortiz was innocent of any of the

charges against him; nor does the record indicate how or why Ortiz would

have declined to enter a plea had he received some additional piece of

evidence (which Ortiz has yet to identify). Even if plea counsel conferred with

Ortiz less than he would have liked, that alone would not support a claim that

his plea was induced or otherwise establish prejudice for PCRA purposes.

      Additionally, Ortiz stated during his plea colloquy that he was satisfied

with plea counsel and had been given access to all discovery materials he

needed. See Transcript of Plea Colloquy, 4/2/2019, at 3-8. He also signed a

written plea colloquy stipulating that he was fully satisfied with his counsel,

and that he had sufficient time to fully discuss his decision to enter the plea.

See Guilty/Nolo Contendere Plea Colloquy, 4/2/2018, at Paragraphs 16-19. “A

person who elects to plead guilty is bound by the statements he makes in

open court while under oath and he may not later assert grounds for

withdrawing his plea which contradict the statements he made at his plea

colloquy.”   Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa. Super.

2003).   Ortiz is bound by the statements he made in his plea colloquies,

precluding his present claims of ineffectiveness.




                                     -9-
J-S13043-20


      Accordingly, from our independent review, we find no basis to conclude

that Ortiz was induced to enter his plea due to ineffective assistance of counsel

and determine that PCRA counsel correctly assessed that Ortiz’s petition has

no merit as to both consolidated cases now before us.

      Order affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/27/2020




                                     - 10 -